                Case 3:19-cv-05181-BHS Document 59 Filed 11/08/19 Page 1 of 8



 1                                                                   The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT TACOMA

     CEDAR PARK ASSEMBLY OF GOD OF                          NO. 3:19-cv-05181-BHS
 9   KIRKLAND, WASHINGTON,
                                                            DEFENDANTS’ REPLY IN SUPPORT OF
10                             Plaintiff,                   RENEWED MOTION TO DISMISS

11              v.                                          NOTED: NOVEMBER 15, 2019

12   MYRON “MIKE” KREIDLER; et al.,

                               Defendants.
13

14                                          I.    INTRODUCTION

15              Cedar Park’s newest Complaint raises the same arguments as before, while showing that

     it never searched for or purchased a plan providing coverage for services consistent with its
16
     religious beliefs. Cedar Park appears to blame the Defendants for this. Yet the Insurance
17
     Commissioner has approved a plan for the marketplace that would fit Cedar Park’s religious
18
     beliefs.
19              Instead of recognizing those facts, Cedar Park pivots to a fleeting allegation that it is
20   treated differently than insurance carriers. Cedar Park still fails to acknowledge that the reason

21   it can be treated differently (and better) than a carrier is because of the different roles in the

     marketplace. Cedar Park is an Employer seeking to purchase an insurance plan (or to self-insure).
22
     Carriers offer the plans on the market. Any differences in applicability are not because of
23
     religious differences, but economics. What Cedar Park ultimately seeks is a governmental
24

     DEFENDANTS’ REPLY IN SUPPORT OF                    1                  ATTORNEY GENERAL OF WASHINGTON
                                                                                800 Fifth Avenue. Suite 2000
     RENEWED MOTION TO DISMISS                                                    Seattle, WA 98104-3188
     NO. 3:19-cv-05181                                                                 (206) 464-7744
             Case 3:19-cv-05181-BHS Document 59 Filed 11/08/19 Page 2 of 8



 1
     mandate that private carriers comply with Cedar Park’s religious beliefs. Such a mandate is not
 2   required by statute, case law, or the Constitution. Therefore, this Court should dismiss Cedar
 3   Park’s newest claims.

 4                                          II.     ARGUMENT

 5   A.      The Court Should Follow Its Earlier Reasoning and Dismiss the Renewed Claims
             Not Allowed by the Court’s Order Granting Leave to Amend
 6           As explained by Defendants in their Renewed Motion to Dismiss, this Court ruled on

 7   August 2, 2019, that it lacked jurisdiction because Cedar Park provided insufficient evidence to

 8   show that it has been or will be injured by the requirements of SB 6219.” Dkt. # 45 at 11. The

     Court also ruled that the claims were nonjusticiable because enforcement of SB 6219 against
 9
     insurance purchasers is only hypothetical. Id. at 17. The Court granted Cedar Park leave to amend
10
     its Complaint on a very narrow basis to address differences in religious insurance providers as
11
     compared to religious purchasers. Id. at 22.
12           Cedar Park’s Second Amended Complaint, however, alleges the same facts and legal
13   claims as the First Amended Complaint that this Court dismissed. Because they are so similar,

14   the Court should “determine that the plaintiff’s [second] amended complaint did not cure the

15   deficiencies in the original complaint.” Askins v. U.S. Dep’t of Homeland Security, 899 F.1035,

     1043 (9th Cir. 2018). The Court should “follow the same reasoning and hold that the amended
16
     claims suffer from the same legal insufficiencies.” Id. There are no errors or misunderstandings
17
     in the August 2, 2019 decision that the Court needs to correct. Id.
18
             Even if the Court were to reanalyze those dismissed claims, Cedar Park still cannot show
19   that it suffered an injury-in-fact or that its claim is redressable by this Court. Washington initially

20   highlighted the fatal problems with Cedar Park’s allegations:

21           Cedar Park nowhere alleges that: (1) it attempted to purchase a new health care
             plan or to renew its current plan in a way that excludes coverage of abortion or
22           abortifacient contraceptives; (2) such a plan is unavailable because of SSB 6219;
             (3) the Insurance Commissioner denied health plans that exclude coverage of
             abortion or contraceptives it views as “abortifacient” on religious grounds; (4) a
23           carrier in the Washington market refused to sell them a plan consistent with their

24

     DEFENDANTS’ REPLY IN SUPPORT OF                    2                   ATTORNEY GENERAL OF WASHINGTON
                                                                                 800 Fifth Avenue. Suite 2000
     RENEWED MOTION TO DISMISS                                                     Seattle, WA 98104-3188
     NO. 3:19-cv-05181                                                                  (206) 464-7744
              Case 3:19-cv-05181-BHS Document 59 Filed 11/08/19 Page 3 of 8



 1            religious objections; and (5) the Insurance Commissioner or Governor directed
              carriers to ignore or reject religious objections to services required by SSB 6219.
 2   Dkt. # 32 at 2.
 3            While Cedar Park has addressed some of these defects, it has not addressed them all.

 4   Cedar Park can only make conclusory statements that its desired plan is unavailable because of

     SSB 6219. There is no allegation that the Insurance Commissioner has denied health plans that
 5
     exclude coverage for abortion or contraceptives it views as “abortifacient” on religious grounds.
 6
     And there are no facts showing the Insurance Commissioner or Governor directed carriers to
 7
     ignore or reject religious objections to services required by SSB 6219. The public record shows
 8
     to the contrary—the Insurance Commissioner approved health plans for sale in the individual
 9   market by Providence Health Plan that would accommodate religious objections like Cedar
10   Park’s. 1

11   B.       Cedar Park Misstates Insurance Law to Support Its Flawed Theory That Religious
              Employers Are Treated Worse Than Religious Providers, Carriers, or Facilities
12            Cedar Park continues to push its flawed understanding of insurance law. First, it fails to
13   recognize that insurance carriers, health care providers and health care facilities (collectively,

14   Providers) have distinct and highly regulated roles in the market. Second, Cedar Park imagines

     a separate scheme for employers who happen to also be carriers or providers that does not exist
15
     in the law. Finally, Cedar Park mischaracterizes the possible options outlined in an AG Opinion
16
     as mandatory obligations carriers must impose on employers.
17
              Looking first at the distinct roles of carriers, providers and employers purchasing
18
     coverage, it is obvious that Cedar Park is not similarly situated to the role of carriers or providers,
19   because they do not pay for or provide specific services. Employers and other premium-payers

20   pay carriers in order to cover the costs of all the particular services that carriers anticipate they

21   ultimately will have to pay providers to render. Premiums are not a direct payment for specific

22            1
                Cedar Park is wrong in challenging the Defendants’ submission of a press release describing its approval
     of Providence Health Plan, a plan that would accommodate religious objections like Cedar Park’s. In deciding a
     motion to dismiss, the court may take judicial notice of court filings and other matters of public record without
23   converting a Fed. R. Civ. P. 12(b)(6) motion to dismiss into a summary judgment. See Intri-Plex Techs., Inc. v.
     Crest Grp., Inc., 499 F.3d 1048, 1052 (9th Cir. 2007) (court may take judicial notice of matters of public record that
24   are not subject to reasonable dispute).


     DEFENDANTS’ REPLY IN SUPPORT OF                           3                      ATTORNEY GENERAL OF WASHINGTON
                                                                                           800 Fifth Avenue. Suite 2000
     RENEWED MOTION TO DISMISS                                                               Seattle, WA 98104-3188
     NO. 3:19-cv-05181                                                                            (206) 464-7744
             Case 3:19-cv-05181-BHS Document 59 Filed 11/08/19 Page 4 of 8



 1
     service, as no actual services have been rendered when premiums have been paid. In fact,
 2   premiums must be paid before the need for a specific service arises, or that service will not be
 3   covered by the plan. Unlike premium-payers, carriers provide “payment for a specific service”

 4   after services have been rendered. See RCW 48.43.065(2)(a). Also different from employers like

     Cedar Park, Providers participate in the actual “provision of . . . a specific service” when
 5
     rendering health care to individual patients. Thus, in paying premiums, religious employers like
 6
     Cedar Park are not required to “participate in the provision of or payment for a specific service
 7
     or make “payment for a specific service,” like insurance carriers or providers.
 8
            As a result, any differences in how RCW 48.43.065 treats objecting carriers or providers,
 9   as compared to objecting employers, depends not on their religious similarities but on their
10   different roles in the marketplace. See Thornton v. City of St. Helens, 425 F.3d 1158, 1167-68

11   (9th Cir. 2005) (“Evidence of different treatment of unlike groups does not support an equal

     protection claim”). In these distinct roles, objecting carriers are not treated better than objecting
12
     employers. Carriers have the burden to pay for and provide notice to enrollees about how to
13
     access the objectionable services, while employers do neither.
14
            Next, Cedar Park cannot claim that it is treated differently than any other employer,
15
     including facilities, providers, and carriers. Carriers offering health plan coverage to any
16   employer are obligated to provide notice to enrollees and information about how to access

17   services to all enrollees, regardless of who the employer purchasing coverage is.

18   RCW 48.43.065(3)(a). Further, the provision of RCW 48.43.065(4), that allows (but does not

     obligate) carriers to receive an appropriate payment applies to all employers purchasing
19
     “coverage,” regardless of who the employer is. The “exception” Cedar Park imagines into
20
     RCW 48.43.065(2)(a) only applies when providers or carriers are rendering or paying for a
21
     specific service. It does not apply when carriers, providers, or any other employer is purchasing
22   “coverage” for future potential services.
23          Finally, the options outlined in the AGO Opinions cited by Cedar Park do not establish

24   an obligation to pay for coverage, or for a specific service. After misstating the 2002 AGO

     DEFENDANTS’ REPLY IN SUPPORT OF                   4                   ATTORNEY GENERAL OF WASHINGTON
                                                                                800 Fifth Avenue. Suite 2000
     RENEWED MOTION TO DISMISS                                                    Seattle, WA 98104-3188
     NO. 3:19-cv-05181                                                                 (206) 464-7744
              Case 3:19-cv-05181-BHS Document 59 Filed 11/08/19 Page 5 of 8



 1
     Opinion to fit its own narrative, Cedar Park again ignores the fact that the 2006 AGO Opinion
 2   rejects much of Cedar Park’s theory of insurance law and how RCW 48.43.065 works. While
 3   Cedar park implies that the 2002 Opinion means that employers would violate the law by

 4   declining to pay for objectionable services for employees, the 2006 AGO Opinion explains that

     the 2002 Opinion “did not directly conclude that the employers would violate the law by
 5
     declining to pay for contraceptives for their employees.” Wash. Op. Att’y Gen. 10 (2006);
 6
     Wash. Op. Att’y Gen. 5 (2002). And both opinions’ reasoning do not lead to the conclusion that
 7
     employers must pay higher premiums for objectionable services. Carriers have flexibility. They
 8
     can use different insurance principles and actuarial tools to allocate risk caused by members to
 9   a group health plan that have objections. Id.
10            As explained throughout Defendants’ briefs in this case, when there is objectionable

11   coverage, carriers have options to pay for the services that do not rely on employers paying

     premiums that are directed to these services. Carriers could choose not to itemize these costs and
12
     just have a general overhead category that includes management costs, wages, rent, and costs for
13
     the services to which any large group employers object. Carriers could then distribute the cost
14
     of services that are objected to by some employers as overhead or administrative expenses across
15
     all large group health plans. Carriers could distribute the cost for objected to services to other
16   non-objecting large groups, much like uninsured/underinsured insurance. Carriers could make

17   the business decision to simply bear the cost of objected to services because they create cost

18   savings in the long run. Or carriers could fund the services through third parties, like related

     foundations or grant funding sources.
19
              The fact that Cedar Park’s insurer, Kaiser Permanente elected for the time being 2 not to
20
     offer a plan that precisely fits Cedar Park’s religious beliefs is of no moment. Nothing in
21
     RCW 48.43.065, any other RCW, case law, or principles of constitutional law mandates a private
22
              Cedar Park claims that Kaiser Permanente has indicated it will only change its coverage options if a court
              2
23   enjoins RCW 48.43.073. However, there is no statement or declaration from Kaiser indicating that the only basis
     upon which it will accommodate Cedar Park’s religious objection is an injunction.
24

     DEFENDANTS’ REPLY IN SUPPORT OF                          5                     ATTORNEY GENERAL OF WASHINGTON
                                                                                         800 Fifth Avenue. Suite 2000
     RENEWED MOTION TO DISMISS                                                             Seattle, WA 98104-3188
     NO. 3:19-cv-05181                                                                          (206) 464-7744
             Case 3:19-cv-05181-BHS Document 59 Filed 11/08/19 Page 6 of 8



 1
     company (i.e., a private health insurance carrier) to offer services (i.e., coverage for service) to
 2   perfectly match the religious beliefs of its consumers (i.e., Cedar Park). 3 Rather, market forces
 3   are left to determine whether private companies choose to offer such plans.

 4           What matters is whether the government and its actors required employers to purchase

     plans that offer services that conflict with their religious beliefs. And here, RCW 48.43.065
 5
     makes clear employers are not required to purchase such plans, and public record shows that the
 6
     Defendants do not prevent plans consistent with Cedar Park’s religious objections from entering
 7
     the marketplace. As Cedar Park’s case now relies on the false premise that it is treated differently
 8
     because it has to purchase coverage for services to which it objects—a premise erroneous as a
 9   matter of law and public record—Cedar Park’s claims have no legal basis. The Court should
10   dismiss them.

11   C.      Cedar Park Still Fails to Allege Sufficient Facts Demonstrating a Claim Upon
             Which Relief Can Be Granted
12           Despite its multiple attempts to add allegations and correct its deficiencies, Cedar Park’s
13   claims here are no different than those alleged in its first complaint. For the reasons Defendants

14   have repeatedly explained, Cedar Park has still failed to allege facts showing that it is entitled to

15   relief under its free exercise claims, its equal protection claim, its “church autonomy” claim, or

     its establishment clause claim. For the reasons already developed on the record, the Court should
16
     dismiss Cedar Park’s claims.
17
     D.      In the Alternative, the Court Should Invoke the Primary Jurisdiction Doctrine
18
             As the Defendants have repeatedly shown, the ways in which the Insurance
19   Commissioner views that carriers can follow both SSB 6219 and RCW 48.43.065 are exactly

20   the type of “technical and policy questions that should be addressed in the first instance by the

21   agency with relevant authority over the relevant industry.” Astiana v. Hain Celestrial Grp., Inc.,

     783 F.3d 753, 760 (9th Cir. 2015) (quotations omitted). The Court should allow the Insurance
22
     Commissioner to first pass on these issues.
23
             3
               If anything, such a requirement would likely run afoul of the Free Exercise Clause, the Establishment
24   Clause, or both.


     DEFENDANTS’ REPLY IN SUPPORT OF                        6                     ATTORNEY GENERAL OF WASHINGTON
                                                                                       800 Fifth Avenue. Suite 2000
     RENEWED MOTION TO DISMISS                                                           Seattle, WA 98104-3188
     NO. 3:19-cv-05181                                                                        (206) 464-7744
              Case 3:19-cv-05181-BHS Document 59 Filed 11/08/19 Page 7 of 8



 1
              Cedar Park still plays loose with the case law. As already explained, C.A.B. v. Aeromatic
 2   Travel Corp., 489 F.2d 251, 254 (2d Cir. 1973), states that the primary jurisdiction “doctrine
 3   does not apply when the agency itself is the plaintiff.” Plaintiffs can cite no case holding that the

 4   primary jurisdiction doctrine does not apply because the agency is a defendant. For good reason,

     as defendants, agencies do not get to choose the claims raised against them, and some of those
 5
     claims may be resolved by the agency providing its expertise. 4
 6
              Cedar Park ignores that the Legislature specifically tasked the Insurance Commissioner
 7
     to adopt rules regarding the implementation of SSB 6219 and the conscience objection statutes.
 8
     RCW 48.02.060(3)(a); 48.43.065(3)(c). The Insurance Commissioner is working on a proposed
 9   rule that would make clear that SSB 6219 “does not diminish or affect any rights or
10   responsibilities provided under RCW 48.43.065” 5 and would clearly provide that employers are

11   not required to purchase coverage for services to which they object. If the Court concludes that

     Cedar Park has standing, that its claims are redressable, and that it alleges sufficient facts for a
12
     claim on which it could be entitled to relief, the Court should invoke the primary jurisdiction
13
     doctrine to allow the Insurance Commissioner to first pass on the issue.
14
                                                 III.      CONCLUSION
15            The Court should dismiss Cedar Park’s Second Amended Complaint.
16            DATED this 8th day of November, 2019.

17                                                         ROBERT W. FERGUSON
                                                           Attorney General
18
                                                           /s/ Paul M. Crisalli
                                                           JEFFREY T. SPRUNG, WSBA #23607
19                                                         PAUL M. CRISALLI, WSBA #40681
                                                           MARTA DELEON, WSBA #35779
20                                                         JOYCE A. ROPER, WSBA #11322
                                                           JEFFREY C. GRANT, WSBA #11046
21                                                         Assistant Attorneys General
                                                           Attorneys for Defendants
22
              4
                 And in Baltimore & Ohio Chicago Terminal R. Co. v. Wisconsin Cent. Ltd.¸154 F.3d 404, 411 (7th Cir.
23   1998), it appears the parties agreed to arbitrate an issue rather than send it to an agency, which is not the case here.
               5
                 Office of Insurance Commissioner, “Health Plan Coverage of Reproductive Health Care & Contraceptive
24   Rulemaking,” July 22, 2019, https://bit.ly/32TR30E (last accessed Nov. 8, 2019).


     DEFENDANTS’ REPLY IN SUPPORT OF                            7                       ATTORNEY GENERAL OF WASHINGTON
                                                                                             800 Fifth Avenue. Suite 2000
     RENEWED MOTION TO DISMISS                                                                 Seattle, WA 98104-3188
     NO. 3:19-cv-05181                                                                              (206) 464-7744
             Case 3:19-cv-05181-BHS Document 59 Filed 11/08/19 Page 8 of 8



 1
                                    DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be electronically
 3   filed with the Clerk of the Court using the Court’s CM/ECF System which will send notification

 4   of such filing to the following:

 5          Kristen K. Waggoner
            Kevin H. Theriot
            Elissa M. Graves
 6          Alliance Defending Freedom
            15100 N 90th Street
 7          Scottsdale, AZ 85260
            KWaggoner@adflegal.org
 8          KTheriot@adflegal.org
            EGraves@adflegal.org
            Attorneys for Plaintiff
 9
            David A. Cortman
10          Alliance Defending Freedom
            1000 Hurricane Shoals Rd. NE
11          Suite D-1100
            Lawrenceville, GA 30040
12          DCortman@adflegal.org
            Attorney for Plaintiff
13
            DATED this 8th day of November, 2019, at Seattle, Washington.
14
                                                       /s/ Paul M. Crisalli
15                                                     PAUL M. CRISALLI, WSBA # 40681
                                                       Assistant Attorney General
16

17

18

19

20

21

22

23

24

     DEFENDANTS’ REPLY IN SUPPORT OF               8                  ATTORNEY GENERAL OF WASHINGTON
                                                                           800 Fifth Avenue. Suite 2000
     RENEWED MOTION TO DISMISS                                               Seattle, WA 98104-3188
     NO. 3:19-cv-05181                                                            (206) 464-7744
